Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on 11/07/2022 with a priority date of 12/28/2018.
Claims 1-5, 7-13, 15 and 16 are currently pending and have been examined.
The amendments to claims 1-5, 7-13, 15 and 16 have been entered and claims 6 and 14 are cancelled.
Claim 1-5, 7-13, 15 and 16 are rejected under 35 USC 103 in view of an additional references.
Claims 1-5, 7-13, 15 and 16 amount to a practical application under the 2019 PEG.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-16 are not interpreted under 112(f). The claims include several “engines”, which is a term than can be considered a generic placeholder. However, it is clear from the claims and the applicant’s specification that the engines are software. The claims are interpreted as code or programs stored in memory and executed by a processor and one of skill in the art would, or at least could, reasonably conclude that the terms are not used as generic terms or black box recitations of structure or abstractions, but rather a specific references to a conventional programs or code.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burriesci (U.S. 2019/0147503; Hereafter: Burriesci) in view of Yan et al. (U.S. 2018/0212890 A1; Hereafter: Yan) further in view of Lal et al. (U.S. 2019/0188330 A1; Hereafter: Lal.) further in view of Kobyakov et al. (U.S. 2015/0220990 A1; Hereafter: Kobyakov).
As per Claim 1: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
1.    A computer-implemented method for real-time optimization of advertisement placements on a webpage, the method comprising:
Burriesci discloses receiving, with a rules engine, a cost associated with acquiring a user for the webpage; Examiner’s note: A cost is the price the online advertiser pays to place the AD to acquire the user. See  [0125] that includes an auction systems that “…select an ad from a plurality of ads based on ad auction parameters, such as bid values, size of ad, click-through rate (CTR), cost per mille (CPM), and impression rate, among others.”
Burriesci discloses receiving, with the rules engine, {a revenue} associated with the acquired user on the webpage; See, “In some implementations, the client device can receive a conversion prediction value calculated by a remote device, such as the data processing system 110 or the content publisher computing device 120. The conversion prediction value can indicate the likelihood that the client device 125 will transmit addition requests on the content items presented with the information resource 210, and can be calculated by the remote device using a log listing the Internet activity of the client device 125 on content provided by the data processing system 110 or the content publisher computing device 120, such as the information resource 210. The conversion prediction value can be received with the information resource 210. In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to compare the conversion prediction to a conversion likelihood threshold. In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to transmit the request for the content item, responsive to determining that the conversion prediction value is above the conversion likelihood threshold.” [0059]. See, [0090]. See, “In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to allow the processing of the scroll event 310, responsive to detecting a click event on the content item inserted in the content item slot 315. In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to detect the click event on the action item inserted in the content item. For example, once the client device 125 detects a click event on a button on the content item inserted in the content item slot 315, the content insertion module 235 can include instructions to cause the client device 125 to resume the processing of another scroll event, thereby enabling the portion of the information resource 210 within the viewport 300 to move down past the content item slot 315.” [0073].
Burriesci fails to explicitly disclose a conversion prediction value that indicates the likelihood that the client device will transmit additional requests is a request that involves a revenue, although in the context of internet advertising a conversion usually does. Further, the applicant specification at [0018] discloses a “Further, assuming a particular revenue event associated with the advertisement display 101 has occurred (e.g., reading the article, viewing/clicking the advertisement display 101, clicking on other links on the page, etc.), …the monetization of an item, e.g., a display, page view, action, conversion, or item sell.”
However, Yan is cited to explain the meaning of conversion and the relationship between revenue from conversions and costs, which is a return on advertisement spend (ROAS). See, “The conversion monitoring module 150 detects when users complete an action in response to receiving the content 120 at a client device 180 (i.e. the display of content has been “converted” into a specific user action). One example of a conversion includes a user purchasing a product displayed in the content after clicking on the content after the online system sent the content for display on the user's client device 180. Based on the detected conversions, the conversion monitoring module 150 outputs a conversion rate which represents the ratio of completed conversions out of the total number of times the content was displayed to a user on a client device 180.” [0019]. See, “The content delivery rate determination module 140 determines the rate at which a content item 120 received from a content provider system 110 should be provided to users. In some embodiments, the content delivery rate determination module 140 determines whether specific content should be shown to users. According to an embodiment, the rates are determined in order to optimize a return on advertisement spend (ROAS) value for the content provider system 110. The ROAS is defined as a sum of revenue from a campaign divided by a sum of the total cost of advertising (i.e. providing content) for the campaign. That is, the ROAS may be expressed by:” [0039].
Burriesci discloses collecting, with an intent engine, data associated with the webpage to identify an intent of the acquired user on the webpage, wherein the collected data is at least one of page scroll depth and page scroll speeds; See, “When the scroll event 310 is first detected, the dynamic content insertion script 220 can include instructions to cause the client device to determine that subsequent to processing the scroll event 310, the first candidate content insertion location 305A will be out of the range of the viewport 300′ whereas the second candidate content insertion location 305B will be within the range of the viewport 300 based on the identified scroll parameters, such as the scroll amount, scroll speed, and scroll direction, among others.” [0053]. 
Burriesci discloses determining, with a machine vision engine, a current viewport of the webpage; and See, “ In some implementations, in conjunction with the event detection module 230, the location identification module 225 can include instructions to cause the client device 125 to determine, based on the scroll speed and subsequent to processing the scroll event, that the portion 300′ of the information resource 210 corresponding to the one candidate content insertion location (e.g., the first candidate content insertion location 305A) is above the portion 300′ of the information resource 210 is within the viewport 300 of the application 205. For example, the client device 125 may be a smartphone device and the scroll event may be an “onFling” event on the smartphone. In this example, when the “onFling” event is detected, the location identification module 225 can include instructions to cause the client device 125 to identify the scroll speed from one of one or more the scroll parameters (e.g., Android function getCurrVelocity( ) corresponding to the “onFling” event. The location identification module 225 can include instructions to cause the client device 125 to identify the portion 300′ of the information resource 210 that will be visible through the viewport 300 subsequent to processing the scroll event 310 using the identified scroll speed and the initial portion of the information resource 210 visible through the viewport 300 prior to the scroll event 310.” [0063].
Burriesci does not disclose identifying, with the machine vision engine, a state of a user; Examiner’s note: A state of a user is interpreted as a state of interaction, which includes the system interpreting the user has found content or engaging with content because the user has stopped scrolling, and the system interpreting the user is seeking content, disengaged with content or abandoned content because the user has scrolling through or past the content.  See applicants published specification at [0028]. Burriesci discloses predicting or determining a portion of the information resource that will be displayed after processing a scroll event, which is the state of a user seeking content, having disengaged with prior content, or having abandoned prior content that is identified by the interaction of scrolling. A secondary reference is cited to explicitly disclose what happens after a scroll event, and the relationship between scrolling and a state of user interaction. 
However, Lal discloses detecting scroll events and interpreting a pause as interest in content, which causes content to update. See, “A user scrolls the content up relative to the viewport so that content items 604 and 606 scroll out of the viewport. Any enhancements can be removed as discussed herein for those content items no longer inside the viewport. As the user scrolls the content A item 608 to the center of the screen, the user pauses. The system can interpret this pause as interest in the content items toward the center of the viewport (e.g., content A item 608). The system can then add an additional enhancement based on the user interest. In this example, the size of the content A item 608 can grow as indicated by 612 to allow the user to more clearly see what is in content A item 608. As indicated by 614, the visual indicator of the hidden content can grow along with the size of content A item 608.” [0053]. See, “Prediction as to which content is likely to be viewed by the user can be based on user interactions with the device, proximity of locations where content will reside when downloaded (e.g., containers) to the viewport, and/or other factors.” [0055].
Burriesci discloses updating the advertisement placements on the webpage based on (i) the received cost and revenue, (ii) the collected data, and (iii) the determined current viewport, and See, “At FIG. 3D, the application 205 can have finished processing the scroll event 310 and shift the information resource 210 upward so that the content item slot 315 can come into the range of the viewport 300. In this way, content can be delivered in advance of actual display of the content item slot in the viewport and the content may be delivered to the user more quickly such that the user experience may be improved.” [0052]. See, “The content insertion module 235 can include instructions to cause the client device 125 to insert the content item at the inserted content item slot 315 for display at the identified candidate content insertion location 305A-N on the information resource 210. In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to embed the content item as a new element into the inserted content item slot 315. For example, the content insertion module 235 can include instructions to cause to instantiate the content item slot 315 and then, once the content item is received, insert, embed, or otherwise append the content item into the content item slot 315 using the DOM function “appendChild( )” In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to insert the content item slot 315, responsive to determining that the conversion prediction value is above the conversion likelihood threshold.” [0069].
Burriesci does not disclose (iv) the state of the user; and 
However, Lal discloses detecting scroll events and interpreting a pause as interest in content and adding enhancements, with include rearranging content items, based on user interest, as well as scroll speed and the viewport after the scroll event. See, “This may involve traversing multiple branches of the flow diagram for the different types of content. Additionally, or alternatively, the enhancements applied may be based on multiple criteria such as any combination of what the content type is, which container(s) the content type appears in, what order (e.g., ranking) the content is in the page of search results, and so forth.” [0049]. See, “Thus, representative examples of enhancements that can be applied to media based on selected criteria include, but is not limited to, changes sizing of all or a portion of the media content, changes to content layout such as adding whitespace, removing whitespace, rearranging content items, highlighting certain information using color changes in text, background color, font, font styles, graphical additions (e.g., boxes, borders, and so forth) and other changes (operation 512). Additionally, or alternatively, enhancements include adding animations such as a portion of a video (e.g., clip) to show that the content is a video (as opposed to a still image), animation of some aspect of the layout of the content, adding an animated indicator, or any other animation (operation 514). Other enhancements can be utilized alone (in any combination), or in conjunction with any combination of previously mentioned enhancements include, but are not limited to changes to any display property, addition of geometric shapes such as boxing, and/or other changes in layout or the content (operation 516).” [0055].
Burriesci discloses dynamically generating a new advertisement placement in an area of the webpage without overlapping content, See, “At FIG. 3C, using the predicted viewport 300′, the dynamic content insertion script 220 can insert the content item slot 315 at the second candidate content insertion location 305B. At FIG. 3D, the application 205 can have finished processing the scroll event 310 and shift the information resource 210 upward so that the content item slot 315 can come into the range of the viewport 300. In this way, content can be delivered in advance of actual display of the content item slot in the viewport and the content may be delivered to the user more quickly such that the user experience may be improved.” [0053]. See also, Figure 3A-3D, which clearly show inserting content item slot 315 by shifting other content slots is without overlapping content.
Burriesci does not disclose wherein the new advertisement placement is displayed on the webpage without execution of corresponding code in the webpage’s code.
However, Kobyakov discloses webpage code that collects add information where the second request uses the information collected from the first request, thus the second advertisement is displayed without execution of the corresponding code. See, “In some implementations, injecting a tag may include appending the tag to the code associated with the advertisement. For example, Block 210 may include appending the tag to the end of the HTML code associated with the advertisement. In some implementations, the code may be appended or embedded to any portion of the HTML code associated with the advertisement. More generally, the tag may be linked to the HTML code in any manner such that it may be executed by the web server associated with the web page of the ad slot or the requesting user device.” [0053]. See, “Method 200 includes an act of providing content corresponding to the identified type of ad slot (Block 235). For example, Block 235 may include the act of providing content corresponding to parameter data in response to a second request for content (Block 235). For example, at the time of a first ad request (Block 205), content capable of measuring one or more parameters of the ad slot or web page may have been provided. Upon receiving the measurement data (Block 215) and identifying the ad slot as capable of displaying an expandable ad or an above the fold ad (Block 225), an expandable ad or an above the fold ad, as appropriate, can be provided in response to a second ad request (Block 235)” [0067]. 
Therefore, from the teaching of Yan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and conversion probability, as disclosed by Burriesci, to include conversions that have a revenue, as taught by Yan, for the purpose of maximizing the value provided to the content providers by distributing the content item.
Therefore, from the teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and revenue, as disclosed by Burriesci in view of Yan, to also update content based on a state of a user, as taught by Lal, for the purpose of increasing readability and/or engagement of content while minimizing the bandwidth consumed by transferring content.
Therefore, from the teaching of Kobyakov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and conversion probability, as disclosed by Burriesci, to display new advertisements without execution of corresponding code in the webpages code, for the purpose serving advertisements to a web page based on information about parameters of the advertisement slot.


As per Claim 2: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 2. The method of claim 1, wherein the rules engine is implemented as particular code in the webpage's code. See, “The dynamic content insertion script can include computer-executable instructions. The computer-executable instructions can include a script, such as HyperText Markup Language (HTML), Extensible HyperText Markup Language (XHTML), Extensible Markup Language (XML), Cascading Style Sheets (CSS), and JAVASCRIPT, among others. The computer-executable instructions can be executed by an application of the client device 125, for example, the application that caused the client device to transmit the request for content received by the content request module 130. The application can include, for example, an Internet browser, mobile application, or any other computer program capable of reading and executing the computer-executable instructions. In brief overview, the computer-executable instructions, when executed by a processor of the client device 125, can cause an application of the client device to: (1) identify a first candidate content insertion location and a second candidate content insertion location for insertion of the third-party content item based on locations of one or more elements on the information resource; (2) monitor for a scroll event on the information resource, the scroll event having one or more parameters; (3) identify, based on the one or more parameters of the scroll event, a first portion of the information resource to be displayed within the viewport of the application subsequent to processing the event; (4) determine that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; (5) set, within the information resource, a third-party content slot at the second candidate content insertion location responsive to determining that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; and (6) insert, at the third-party content slot, the third-party content item for display at the second candidate content insertion location on the information resource. Additional details relating to the functions of the dynamic content insertion script are provided herein with respect to FIGS. 2 and 3A-3D” [0050].

As per Claim 3: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 3. The method of claim 2, wherein the particular code is JavaScript code. See, [0050].

As per Claim 4: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 4. The method of claim 1, wherein the collected data is at least one of mouse movements, finger movements, touch points and content focus. See, “The client device can monitor for one or more events (BLOCK 460). The client device can monitor for a scroll event on the information resource. The scroll event can have one or more scroll parameters. In some implementations, the scroll event can correspond to an input via a mouse connected to the client device or a touch input on a touch-sensitive display (e.g., touchscreen) of the client device, among others. For example, if the client device includes a touch display, the client device can detect an “onTouch” event on the application as the scroll event. The scroll event can include, for example, an “onScroll,” “onFling” or “onTouch” event handler or listener. The one or more scroll parameters can include scroll speed, cursor position, and scroll direction, among others.” [0049].

As per Claim 5: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 5. The method of claim 1, wherein the current viewport is determined by ingesting the webpage’s code and identifying code associated with sizes of the current viewport and the advertisement placements within the current viewport. See, “In one implementation, a client device can receive, from a content publisher computing device, an information resource together with a dynamic content insertion script. When executed on the client device, the dynamic content insertion script can cause the client device to identify candidate locations for inserting content on the information resource. Candidate locations for inserting content can include, for example, above or below one or more elements (e.g., document object model (DOM) tree elements) that span a predetermined percentage of the width of the information resource. Other candidate locations for inserting content can above or below one or more elements that are left, right, or center justified that span the predetermined percentage of the width of the information resource. In addition, the dynamic content insertion script can cause the client device to monitor for events and signals on the client device.” [0032]. See, “The one or more elements 215A-N can include, for example, Hypertext Markup Language (HTML) elements, Document Object Model (DOM) tree elements, such as a form, link, or image element, and Cascading Style Sheets (CSS) elements. The information resource 210 can be received by the application 205 along with the dynamic content insertion script 220 from the content publisher computing device 120 or the one or more modules of the data processing system 110. The dynamic content insertion script 220 can include one or more modules, such as the location identification module 225, event detection module 230, and content insertion module 235.” [0051]. 

As per Claim 8: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 8. The method of claim 1, wherein the new advertisement placement is provided to the webpage with the rules engine. See, “The dynamic content insertion script can include computer-executable instructions. The computer-executable instructions can include a script, such as HyperText Markup Language (HTML), Extensible HyperText Markup Language (XHTML), Extensible Markup Language (XML), Cascading Style Sheets (CSS), and JAVASCRIPT, among others. The computer-executable instructions can be executed by an application of the client device 125, for example, the application that caused the client device to transmit the request for content received by the content request module 130. The application can include, for example, an Internet browser, mobile application, or any other computer program capable of reading and executing the computer-executable instructions. In brief overview, the computer-executable instructions, when executed by a processor of the client device 125, can cause an application of the client device to: (1) identify a first candidate content insertion location and a second candidate content insertion location for insertion of the third-party content item based on locations of one or more elements on the information resource; (2) monitor for a scroll event on the information resource, the scroll event having one or more parameters; (3) identify, based on the one or more parameters of the scroll event, a first portion of the information resource to be displayed within the viewport of the application subsequent to processing the event; (4) determine that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; (5) set, within the information resource, a third-party content slot at the second candidate content insertion location responsive to determining that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; and (6) insert, at the third-party content slot, the third-party content item for display at the second candidate content insertion location on the information resource. Additional details relating to the functions of the dynamic content insertion script are provided herein with respect to FIGS. 2 and 3A-3D.”cos [0050].

As per Claim 9: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
9. A system for real-time optimization of advertisement placements on a webpage, the system comprising: one or more processors, wherein the one or more processors are configured to:
Burriesci discloses receive, with a rules engine, a cost associated with acquiring a user for the webpage; Examiner’s note: A cost is the price the online advertiser pays to place the AD to acquire the user. See  [0125] that includes an auction systems that “…select an ad from a plurality of ads based on ad auction parameters, such as bid values, size of ad, click-through rate (CTR), cost per mille (CPM), and impression rate, among others.”
Burriesci discloses receive, with the rules engine, a revenue associated with the acquired user on the webpage; See, “In some implementations, the client device can receive a conversion prediction value calculated by a remote device, such as the data processing system 110 or the content publisher computing device 120. The conversion prediction value can indicate the likelihood that the client device 125 will transmit addition requests on the content items presented with the information resource 210, and can be calculated by the remote device using a log listing the Internet activity of the client device 125 on content provided by the data processing system 110 or the content publisher computing device 120, such as the information resource 210. The conversion prediction value can be received with the information resource 210. In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to compare the conversion prediction to a conversion likelihood threshold. In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to transmit the request for the content item, responsive to determining that the conversion prediction value is above the conversion likelihood threshold.” [0059]. See, [0090]. See, “In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to allow the processing of the scroll event 310, responsive to detecting a click event on the content item inserted in the content item slot 315. In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to detect the click event on the action item inserted in the content item. For example, once the client device 125 detects a click event on a button on the content item inserted in the content item slot 315, the content insertion module 235 can include instructions to cause the client device 125 to resume the processing of another scroll event, thereby enabling the portion of the information resource 210 within the viewport 300 to move down past the content item slot 315.” [0073].
Burriesci fails to explicitly disclose a conversion prediction value that indicates the likelihood that the client device will transmit additional requests is a request that involves a revenue, although in the context of internet advertising a conversion usually does. Further, the applicant specification at [0018] discloses a “Further, assuming a particular revenue event associated with the advertisement display 101 has occurred (e.g., reading the article, viewing/clicking the advertisement display 101, clicking on other links on the page, etc.), …the monetization of an item, e.g., a display, page view, action, conversion, or item sell.”
However, Yan is cited to explain the meaning of conversion and the relationship between revenue from conversions and costs, which is a return on advertisement spend (ROAS). See, “The conversion monitoring module 150 detects when users complete an action in response to receiving the content 120 at a client device 180 (i.e. the display of content has been “converted” into a specific user action). One example of a conversion includes a user purchasing a product displayed in the content after clicking on the content after the online system sent the content for display on the user's client device 180. Based on the detected conversions, the conversion monitoring module 150 outputs a conversion rate which represents the ratio of completed conversions out of the total number of times the content was displayed to a user on a client device 180.” [0019]. See, “The content delivery rate determination module 140 determines the rate at which a content item 120 received from a content provider system 110 should be provided to users. In some embodiments, the content delivery rate determination module 140 determines whether specific content should be shown to users. According to an embodiment, the rates are determined in order to optimize a return on advertisement spend (ROAS) value for the content provider system 110. The ROAS is defined as a sum of revenue from a campaign divided by a sum of the total cost of advertising (i.e. providing content) for the campaign. That is, the ROAS may be expressed by:” [0039].
Burriesci discloses collect, with an intent engine, data associated with the webpage to identify an intent of the acquired user of the webpage, wherein the collected data is at least one of page scroll depth and page scroll speed; See, “When the scroll event 310 is first detected, the dynamic content insertion script 220 can include instructions to cause the client device to determine that subsequent to processing the scroll event 310, the first candidate content insertion location 305A will be out of the range of the viewport 300′ whereas the second candidate content insertion location 305B will be within the range of the viewport 300 based on the identified scroll parameters, such as the scroll amount, scroll speed, and scroll direction, among others.” [0053].
Burriesci discloses determine, with a machine vision engine, a current viewport of the webpage; and See, “ In some implementations, in conjunction with the event detection module 230, the location identification module 225 can include instructions to cause the client device 125 to determine, based on the scroll speed and subsequent to processing the scroll event, that the portion 300′ of the information resource 210 corresponding to the one candidate content insertion location (e.g., the first candidate content insertion location 305A) is above the portion 300′ of the information resource 210 is within the viewport 300 of the application 205. For example, the client device 125 may be a smartphone device and the scroll event may be an “onFling” event on the smartphone. In this example, when the “onFling” event is detected, the location identification module 225 can include instructions to cause the client device 125 to identify the scroll speed from one of one or more the scroll parameters (e.g., Android function getCurrVelocity( ) corresponding to the “onFling” event. The location identification module 225 can include instructions to cause the client device 125 to identify the portion 300′ of the information resource 210 that will be visible through the viewport 300 subsequent to processing the scroll event 310 using the identified scroll speed and the initial portion of the information resource 210 visible through the viewport 300 prior to the scroll event 310.” [0063].
Burriesci does not disclose identifying, with the machine vision engine, a state of a user; Examiner’s note: A state of a user is interpreted as a state of interaction, which includes the system interpreting the user has found content or engaging with content because the user has stopped scrolling, and the system interpreting the user is seeking content, disengaged with content or abandoned content because the user has scrolling through or past the content.  See applicants published specification at [0028]. Burriesci discloses predicting or determining a portion of the information resource that will be displayed after processing a scroll event, which is the state of a user seeking content, having disengaged with prior content, or having abandoned prior content that is identified by the interaction of scrolling. A secondary reference is cited to explicitly disclose what happens after a scroll event, and the relationship between scrolling and a state of user interaction. 
However, Lal discloses detecting scroll events and interpreting a pause as interest in content, which causes content to update. See, “A user scrolls the content up relative to the viewport so that content items 604 and 606 scroll out of the viewport. Any enhancements can be removed as discussed herein for those content items no longer inside the viewport. As the user scrolls the content A item 608 to the center of the screen, the user pauses. The system can interpret this pause as interest in the content items toward the center of the viewport (e.g., content A item 608). The system can then add an additional enhancement based on the user interest. In this example, the size of the content A item 608 can grow as indicated by 612 to allow the user to more clearly see what is in content A item 608. As indicated by 614, the visual indicator of the hidden content can grow along with the size of content A item 608.” [0053]. See, “Prediction as to which content is likely to be viewed by the user can be based on user interactions with the device, proximity of locations where content will reside when downloaded (e.g., containers) to the viewport, and/or other factors.” [0055].
Burriesci discloses update the advertisement placements on the webpage based on (i) the received cost and revenue, (ii) the collected data, (iii) the determined current viewport and See, “At FIG. 3D, the application 205 can have finished processing the scroll event 310 and shift the information resource 210 upward so that the content item slot 315 can come into the range of the viewport 300. In this way, content can be delivered in advance of actual display of the content item slot in the viewport and the content may be delivered to the user more quickly such that the user experience may be improved.” [0052]. See, “The content insertion module 235 can include instructions to cause the client device 125 to insert the content item at the inserted content item slot 315 for display at the identified candidate content insertion location 305A-N on the information resource 210. In some implementations, the content insertion module 235 can include instructions to cause the client device 125 to embed the content item as a new element into the inserted content item slot 315. For example, the content insertion module 235 can include instructions to cause to instantiate the content item slot 315 and then, once the content item is received, insert, embed, or otherwise append the content item into the content item slot 315 using the DOM function “appendChild( )” In some implementations, the content insertion module 230 can include instructions to cause the client device 125 to insert the content item slot 315, responsive to determining that the conversion prediction value is above the conversion likelihood threshold.” [0069].
Burriesci does not disclose (iv) the state of the user; and 
However, Lal discloses detecting scroll events and interpreting a pause as interest in content and adding enhancements, with include rearranging content items, based on user interest, as well as scroll speed and the viewport after the scroll event. See, “This may involve traversing multiple branches of the flow diagram for the different types of content. Additionally, or alternatively, the enhancements applied may be based on multiple criteria such as any combination of what the content type is, which container(s) the content type appears in, what order (e.g., ranking) the content is in the page of search results, and so forth.” [0049]. See, “Thus, representative examples of enhancements that can be applied to media based on selected criteria include, but is not limited to, changes sizing of all or a portion of the media content, changes to content layout such as adding whitespace, removing whitespace, rearranging content items, highlighting certain information using color changes in text, background color, font, font styles, graphical additions (e.g., boxes, borders, and so forth) and other changes (operation 512). Additionally, or alternatively, enhancements include adding animations such as a portion of a video (e.g., clip) to show that the content is a video (as opposed to a still image), animation of some aspect of the layout of the content, adding an animated indicator, or any other animation (operation 514). Other enhancements can be utilized alone (in any combination), or in conjunction with any combination of previously mentioned enhancements include, but are not limited to changes to any display property, addition of geometric shapes such as boxing, and/or other changes in layout or the content (operation 516).” [0055].
Burriesci discloses dynamically generating a new advertisement placement in an area of the webpage without overlapping content, See, “At FIG. 3C, using the predicted viewport 300′, the dynamic content insertion script 220 can insert the content item slot 315 at the second candidate content insertion location 305B. At FIG. 3D, the application 205 can have finished processing the scroll event 310 and shift the information resource 210 upward so that the content item slot 315 can come into the range of the viewport 300. In this way, content can be delivered in advance of actual display of the content item slot in the viewport and the content may be delivered to the user more quickly such that the user experience may be improved.” [0053]. See also, Figure 3A-3D, which clearly show interesting content item slot 315 by shifting other content slots is without overlapping content.
Burriesci does not disclose wherein the new advertisement placement is displayed on the webpage without execution of corresponding code in the webpage’s code.
However, Kobyakov discloses webpage code that collects add information where the second request uses the information collected from the first request, thus the second advertisement is displayed without execution of the corresponding code. See, “In some implementations, injecting a tag may include appending the tag to the code associated with the advertisement. For example, Block 210 may include appending the tag to the end of the HTML code associated with the advertisement. In some implementations, the code may be appended or embedded to any portion of the HTML code associated with the advertisement. More generally, the tag may be linked to the HTML code in any manner such that it may be executed by the web server associated with the web page of the ad slot or the requesting user device.” [0053]. See, “Method 200 includes an act of providing content corresponding to the identified type of ad slot (Block 235). For example, Block 235 may include the act of providing content corresponding to parameter data in response to a second request for content (Block 235). For example, at the time of a first ad request (Block 205), content capable of measuring one or more parameters of the ad slot or web page may have been provided. Upon receiving the measurement data (Block 215) and identifying the ad slot as capable of displaying an expandable ad or an above the fold ad (Block 225), an expandable ad or an above the fold ad, as appropriate, can be provided in response to a second ad request (Block 235)” [0067]. 
Therefore, from the teaching of Yan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and conversion probability, as disclosed by Burriesci, to include conversions that have a revenue, as taught by Yan, for the purpose of maximizing the value provided to the content providers by distributing the content item.
Therefore, from the teaching of Lal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and revenue, as disclosed by Burriesci in view of Yan, to also update content based on a state of a user, as taught by Lal, for the purpose of increasing readability and/or engagement of content while minimizing the bandwidth consumed by transferring content.
Therefore, from the teaching of Kobyakov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising based on scrolling, viewports and conversion probability, as disclosed by Burriesci, to display new advertisements without execution of corresponding code in the webpages code, for the purpose serving advertisements to a web page based on information about parameters of the advertisement slot.

As per Claim 10: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 10. The system of claim 9, wherein the rules engine is implemented as particular code in the webpage's code. See, “The dynamic content insertion script can include computer-executable instructions. The computer-executable instructions can include a script, such as HyperText Markup Language (HTML), Extensible HyperText Markup Language (XHTML), Extensible Markup Language (XML), Cascading Style Sheets (CSS), and JAVASCRIPT, among others. The computer-executable instructions can be executed by an application of the client device 125, for example, the application that caused the client device to transmit the request for content received by the content request module 130. The application can include, for example, an Internet browser, mobile application, or any other computer program capable of reading and executing the computer-executable instructions. In brief overview, the computer-executable instructions, when executed by a processor of the client device 125, can cause an application of the client device to: (1) identify a first candidate content insertion location and a second candidate content insertion location for insertion of the third-party content item based on locations of one or more elements on the information resource; (2) monitor for a scroll event on the information resource, the scroll event having one or more parameters; (3) identify, based on the one or more parameters of the scroll event, a first portion of the information resource to be displayed within the viewport of the application subsequent to processing the event; (4) determine that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; (5) set, within the information resource, a third-party content slot at the second candidate content insertion location responsive to determining that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; and (6) insert, at the third-party content slot, the third-party content item for display at the second candidate content insertion location on the information resource. Additional details relating to the functions of the dynamic content insertion script are provided herein with respect to FIGS. 2 and 3A-3D” [0050].

As per Claim 11: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 11. The system of claim 10, wherein the particular code is JavaScript code. See, [0050].

As per Claim 12: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 12. The system of claim 9, wherein the collected data is at least one of mouse movements, linger movements, touch points and content focus. See, “The client device can monitor for one or more events (BLOCK 460). The client device can monitor for a scroll event on the information resource. The scroll event can have one or more scroll parameters. In some implementations, the scroll event can correspond to an input via a mouse connected to the client device or a touch input on a touch-sensitive display (e.g., touchscreen) of the client device, among others. For example, if the client device includes a touch display, the client device can detect an “onTouch” event on the application as the scroll event. The scroll event can include, for example, an “onScroll,” “onFling” or “onTouch” event handler or listener. The one or more scroll parameters can include scroll speed, cursor position, and scroll direction, among others.” [0049].

As per Claim 13: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 13. The system of claim 9, wherein the current viewport is determined by ingesting the webpage's code and identifying code associated with sizes of the current viewport and the advertisement placements within the current viewport. See, “In one implementation, a client device can receive, from a content publisher computing device, an information resource together with a dynamic content insertion script. When executed on the client device, the dynamic content insertion script can cause the client device to identify candidate locations for inserting content on the information resource. Candidate locations for inserting content can include, for example, above or below one or more elements (e.g., document object model (DOM) tree elements) that span a predetermined percentage of the width of the information resource. Other candidate locations for inserting content can above or below one or more elements that are left, right, or center justified that span the predetermined percentage of the width of the information resource. In addition, the dynamic content insertion script can cause the client device to monitor for events and signals on the client device.” [0032]. See, “The one or more elements 215A-N can include, for example, Hypertext Markup Language (HTML) elements, Document Object Model (DOM) tree elements, such as a form, link, or image element, and Cascading Style Sheets (CSS) elements. The information resource 210 can be received by the application 205 along with the dynamic content insertion script 220 from the content publisher computing device 120 or the one or more modules of the data processing system 110. The dynamic content insertion script 220 can include one or more modules, such as the location identification module 225, event detection module 230, and content insertion module 235.” [0051]. 

As per Claim 16: Burriesci in view of Yan, Lal and Kobyakov discloses the following limitations; 
Burriesci discloses 16. The system of claim 9, wherein the new advertisement placement is provided to the webpage with the rules engine. See, “The dynamic content insertion script can include computer-executable instructions. The computer-executable instructions can include a script, such as HyperText Markup Language (HTML), Extensible HyperText Markup Language (XHTML), Extensible Markup Language (XML), Cascading Style Sheets (CSS), and JAVASCRIPT, among others. The computer-executable instructions can be executed by an application of the client device 125, for example, the application that caused the client device to transmit the request for content received by the content request module 130. The application can include, for example, an Internet browser, mobile application, or any other computer program capable of reading and executing the computer-executable instructions. In brief overview, the computer-executable instructions, when executed by a processor of the client device 125, can cause an application of the client device to: (1) identify a first candidate content insertion location and a second candidate content insertion location for insertion of the third-party content item based on locations of one or more elements on the information resource; (2) monitor for a scroll event on the information resource, the scroll event having one or more parameters; (3) identify, based on the one or more parameters of the scroll event, a first portion of the information resource to be displayed within the viewport of the application subsequent to processing the event; (4) determine that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; (5) set, within the information resource, a third-party content slot at the second candidate content insertion location responsive to determining that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport; and (6) insert, at the third-party content slot, the third-party content item for display at the second candidate content insertion location on the information resource. Additional details relating to the functions of the dynamic content insertion script are provided herein with respect to FIGS. 2 and 3A-3D.”cos [0050].

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burriesci a further in view of Yan, Lal and Kobyakov further in view of  Ivanov (U.S. 2018/0240023 A1; Hereafter: Ivanov).
As per Claim 7: Burriesci in view of Yan, Kobyakov and Ivanov discloses the following limitations; 
Burriesci in view of Yan and Lal does not disclose 7. The method of claim 1, wherein the new advertisement placement is generated using an optimal packing machine learning algorithm. Examiner’s note: “optimal packing machine learning algorithm” is not a term of art, nor can examiner find an evidence that the phrase refers to a specific type of machine learning algorithm. Thus, an optimal packing machine learning algorithm is any machine learning algorithm that generates advertisement placements.
However, Ivanov discloses using machine learning to generate advertisement placements. See, “The browser application 300 may analyze the targeted content 360 and apply a set of heuristics (or other type of rules) to verify if the attributes of the targeted content include at least one of a predetermined criterion: presence of sound, overlapping or obstructing resource content, inserted in the middle of important content (i.e. in the middle of text of an article), covers more than 20% of the screen, or originates from a potentially negative advertisement server.” [0120]. See, “In some embodiments, the set of heuristics may be based on the machine learning algorithm.” [0121].
Therefore, from the teaching of Ivanov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Burriesci in view of Yan, Lal and Kobyakov to be implemented a code on a webpage, as taught by Ivanov, for the purpose of providing only targeted content that does or does not match the predetermined criteria. [0122].

As per Claim 15: Burriesci in view of Yan, Kobyakov and Ivanov discloses the following limitations; 
Burriesci in view of Yan and Lal does not disclose 15. The system of claim 19, wherein the new advertisement placement is generated using an optimal packing machine learning algorithm. Examiner’s note: An “optimal packing machine learning algorithm” is not a term of art, nor can examiner find an evidence that the phrase refers to a specific type of machine learning algorithm. Thus, an optimal packing machine learning algorithm is any machine learning algorithm that generates advertisement placements.
However, Ivanov discloses using machine learning to generate advertisement placements. See, “The browser application 300 may analyze the targeted content 360 and apply a set of heuristics (or other type of rules) to verify if the attributes of the targeted content include at least one of a predetermined criterion: presence of sound, overlapping or obstructing resource content, inserted in the middle of important content (i.e. in the middle of text of an article), covers more than 20% of the screen, or originates from a potentially negative advertisement server.” [0120]. See, “In some embodiments, the set of heuristics may be based on the machine learning algorithm.” [0121].
Therefore, from the teaching of Ivanov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Burriesci in view of Yan, Lal and Kobyakov, to be implemented a code on a webpage, as taught by Ivanov, for the purpose of providing only targeted content that does or does not match the predetermined criteria. [0122].

Response to Arguments
Applicants argument regarding the state of a user are moot in view of the rejection set forth above, which relies on an additional reference added in response to amendments. The cited references identify the location of a viewport and both references seek to improve user interactions with the information and increase the effectiveness of the content item, such as enhancing user experience by improving user engagement with the content, as well as reducing latency and the amount of content that is requested by the user device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terleski et al. US 9,317,857 discloses the state of actively engaging with content, which causes advertising to be suspend until the user is done engaging. US 11,042,906 discloses updating advertising in real time based on engagement level, as well as scroll events and veiwports. Gorur et al. US 2015/0178282 discloses training machine learning models to identify other users who have interacted with the content based on the level of engagement with the content.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688